DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shane Hunter (Reg. No. 41,858) on 08/29/2022.
The application has been amended as follows:
1.	(Currently Amended) A mobile device comprising: 
a communication unit; 
a memory; and 
a processor communicably coupled to the communication unit and the memory, the processor being configured to: 
obtain a range estimate from a signal received, via the communication unit, from a timing information source; 
obtain position and velocity estimate information for the mobile device from a source of position and velocity estimate information separate from the timing information source, the processor being configured to obtain the position and velocity estimate information from at least one sensor of the mobile device, or being configured to obtain the position and velocity estimate information via the communication unit using a Vehicle-to- Everything (V2X) wireless communication protocol, or a combination thereof;
 determine estimated clock parameters based on the position and velocity estimate information and the range estimate; and 
adjust a clock of the mobile device based on the estimated clock parameters in response to a position-and-velocity-assisted timing uncertainty corresponding to the estimated clock parameters being below a timing uncertainty threshold;
wherein the estimated clock parameters comprise clock drift and clock bias, both associated with the clock of the mobile device, and wherein to adjust the clock of the mobile device, the processor is configured to compensate for the clock drift and the clock bias.

7.	(Cancelled)

8. 	(Currently Amended) A method for maintaining timing accuracy in a mobile device, the method comprising: 
obtaining a range estimate using a signal received from a timing information source via a communication unit of the mobile device; 
obtaining position and velocity estimate information for the mobile device from a source of position and velocity information separate from the timing information source, the position and velocity estimate information being obtained from at least one sensor of the mobile device, or via the communication unit of the mobile device using a Vehicle-to- Everything wireless communication protocol, or a combination thereof; 
determining estimated clock parameters based on the position and velocity estimate information and the range estimate; and 
adjusting a clock of the mobile device based on the estimated clock parameters in response to a position-and-velocity-assisted timing uncertainty corresponding to the estimated clock parameters being below a timing uncertainty threshold;
wherein the estimated clock parameters comprise clock drift and clock bias associated with the clock of the mobile device, and wherein adjusting the clock of the mobile device comprises compensating for the clock drift and the clock bias.

16.	(Cancelled)

17. 	(Currently Amended) A mobile device comprising: 
means for obtaining a range estimate from a timing information source at a known location using a communication unit of the mobile device; 
means for obtaining position and velocity estimate information, for the mobile device from a source of position and velocity estimate information separate from the timing information source, from at least one sensor of the mobile device, or using a Vehicle-to- Everything (V2X) wireless communication protocol, or a combination thereof;
 means for determining estimated clock parameters based on the position and velocity estimate information and the range estimate; and 
means for adjusting a clock of the mobile device based on the estimated clock parameters in response to a position-and-velocity-assisted timing uncertainty corresponding to the estimated clock parameters being below a timing uncertainty threshold;
wherein the estimated clock parameters comprise clock drift and clock bias associated with the clock of the mobile device, and wherein the means for adjusting the clock of the mobile device comprise means for compensating for the clock drift and the clock bias.

23.	(Cancelled)

24. (Currently Amended) A non-transitory, computer-readable medium, having stored thereon computer-readable instructions for maintaining timing accuracy in a mobile device, comprising instructions configured to cause a computer to: 
obtain a range estimate from a timing information source at a known location using a communication unit of the mobile device; 
obtain position and velocity estimate information for the mobile device from a source of position and velocity estimate information separate from the timing information source, the instructions being configured to cause the computer to obtain the position and velocity estimate information from at least one sensor of the mobile device, or being configured to cause the computer to obtain the position and velocity estimate information via the communication unit using a Vehicle-to-Everything (V2X) wireless communication protocol, or a combination thereof; 
determine estimated clock parameters based on the position and velocity estimate information and the range estimate; and 
adjust a clock of the mobile device based on the estimated clock parameters in response to a position-and-velocity-assisted timing uncertainty corresponding to the estimated clock parameters being below a timing uncertainty threshold;
wherein the estimated clock parameters comprise clock drift and clock bias, both associated with the clock of the mobile device, and the instructions configured to cause the computer to adjust the clock of the mobile device are configured to cause the computer to compensate for the clock drift and the clock bias.

29.	(Cancelled)

Allowable Subject Matter
Claims 1-6, 8-15, 17-22 and 24-28 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 07/21/2022 and Examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643